NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LESTER MARTINEZ SALGADO,                        No.    18-72205

                Petitioner,                     Agency No. A206-350-314

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted November 12, 2019
                              Pasadena, California

Before: GRABER, BERZON, and CHRISTEN, Circuit Judges.

      Petitioner Lester Martinez Salgado seeks review of the Board of

Immigration Appeals’ decision to deny his request for asylum, withholding of

removal, and relief under the Convention Against Torture. We deny the petition.

      Where, as here, the Board of Immigration Appeals (“BIA”) adopts and

affirms the decision of the Immigration Judge (“IJ”) and provides additional

reasoning, the panel reviews both the BIA’s and IJ’s decisions. Gonzalez-Caraveo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
v. Sessions, 882 F.3d 885, 889 (9th Cir. 2018). We review denials of asylum,

withholding of removal, and relief under the Convention Against Torture for

substantial evidence, upholding the agency’s findings unless the evidence compels

a contrary result. See, e.g., Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). We review for abuse of discretion the determination that a crime is

particularly serious, rendering petitioner ineligible for asylum or withholding of

removal. Avendano-Hernandez v. Lynch, 800 F.3d 1072, 1077–78 (9th Cir. 2015).

      1. We deny the petition as to Martinez Salgado’s asylum and withholding

claims. Neither the IJ nor the BIA abused its discretion in concluding that

Petitioner’s conviction was for a particularly serious crime, rendering him

statutorily ineligible for asylum or withholding. See 8 U.S.C. §§ 1158(b)(2)(A)(ii),

1231(b)(3)(B)(ii). Additionally, Martinez Salgado failed to show that he was a

member of a cognizable particular social group. Petitioner’s first proposed social

group, “Honduran witnesses to MS-13’s criminal activities who fail to abide by the

gang’s demands,” is not cognizable. See, e.g., Henriquez-Rivas v. Holder, 707 F.3d

1081, 1092–93 (9th Cir. 2013) (en banc) (noting that “proposed social groups of

those generally opposed to gangs or resistant to gang recruitment” are not

cognizable for asylum or withholding). Petitioner failed to show that he is a

member of his proposed alternative social group, “Honduran persons taking

concrete steps to oppose gang membership and gang authority.”


                                          2
      2. We deny the petition as to Martinez Salgado’s claim for relief under the

Convention Against Torture. Substantial evidence, including a recent country

conditions report indicating that the government has been discharging large

numbers of police officers for corruption, supports the IJ’s and BIA’s finding that

any torture Petitioner might suffer if returned to Honduras will not occur with the

government’s acquiescence.

      3. Martinez Salgado’s argument that the IJ and BIA lacked jurisdiction

because of deficiencies in his Notice to Appear is squarely foreclosed by our

decision in Karingithi v. Whitaker. See 913 F.3d 1158, 1159 (9th Cir. 2019) (initial

notice to appear need not include time and date of the hearing to vest jurisdiction in

immigration court).

      DENIED.




                                          3